Citation Nr: 0838771	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-38 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran submitted a timely substantive appeal 
addressing the claims of entitlement to service connection 
for a left knee disorder (new and material evidence) and 
entitlement to an evaluation in excess of 10 percent for a 
disorder of the left index finger.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant served on active duty from September 1992 to 
October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, in which it was determined that the 
appellant had not perfected her appeal because a timely 
substantive appeal was not filed.  

In January 2008, the appellant filed several additional 
claims and to date, no action has been taken.  These claims 
are referred to the RO for clarification and adjudication as 
appropriate.  


FINDINGS OF FACT

1.  In a rating decision, issued to the appellant on February 
12, 2003, the RO denied claims of entitlement to service 
connection for a left knee disorder (new and material 
evidence) and entitlement to an evaluation in excess of 10 
percent for a disorder of the left index finger.

2.  The appellant filed a timely notice of disagreement 
(NOD), and the RO subsequently mailed a Statement of the Case 
(SOC) to the appellant on March 3, 2004.

3.  The appellant submitted a substantive appeal, which was 
received by the RO on June 14, 2006.

4.  The appellant did not file a substantive appeal within 60 
days of the issuance of the SOC on March 3, 2004, or within 
one year of the rating decision mailed to her on February 12, 
2003; she did not submit a request for extension of time for 
filing a substantive appeal prior to the expiration of the 
time limit for filing the substantive appeal.


CONCLUSION OF LAW

A timely substantive appeal regarding the claims of 
entitlement to service connection for a left knee disorder 
(new and material evidence) and entitlement to an evaluation 
in excess of 10 percent for a disorder of the left index 
finger was not filed, and the Board lacks jurisdiction to 
consider these issues.  38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. §§ 3.109, 20.101(c), 20.200, 20.202, 20.300, 
20.302, 20.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The issue in this case involves a question of law based 
solely on a retroactive review of the documents of file.  In 
this case, the law is determinative and there is no further 
evidence to be developed.  As such, the provisions of the 
VCAA are not applicable.  See generally Mason v. Principi, 16 
Vet. App. 129, 132 (2002) (because the law, and not the 
evidence, is dispositive of this claim, the VCAA is not 
applicable); Livesay v. Principi, 15 Vet. App. 165, 178 
(2001); Pierce v. Principi, 240 F. 3d. 1348 (Fed. Cir. 2001).  
Nonetheless, the Board notes that basic principles of due 
process have been observed in this case.  A Statement of the 
Case issued in October 2006 notified the veteran of what was 
necessary with regard to filing a substantive appeal.  She 
was notified that the Board would be considering the 
timeliness of her substantive appeal in this matter.



Factual Background

In a decision dated in February 2003, the RO denied claims of 
entitlement to service connection for a left knee disorder 
and entitlement to an evaluation in excess of 10 percent for 
a disorder of the left index finger.  The appellant was 
notified of that decision by letter dated February 12, 2003.  
In a written statement received on October 20, 2003, the 
appellant filed a timely Notice of Disagreement (NOD) with 
the aforementioned issues.  See 38 U.S.C.A. § 7105(b)(1) 
(West 2002); 38 C.F.R. § 20.302(a) (2008).  On March 3, 2004, 
the RO issued a Statement of the Case (SOC) with regard to 
the two appealed issues, and an enclosed VA Form 9 in order 
to afford the appellant the opportunity to perfect her 
appeal, if she so desired.  See 38 U.S.C.A. § 7105(d)(1) 
(West 2002).  The cover letter to the SOC advised the 
appellant of the following: "To complete your appeal, you 
must file a formal appeal. We have enclosed VA Form 9, Appeal 
to the Board of Veterans' Appeals, which you may use to 
complete your appeal. . . . You must file your appeal with 
this office within 60 days from the date of this letter or 
within the remainder, if any, of the one-year period from the 
date of the letter notifying you of the action that you have 
appealed."

The next correspondence from the appellant was received on 
June 14, 2006.  Therein, the appellant indicated that she had 
been told that her appeal had been closed for failure to file 
a timely Form 9.  She requested reopening of the appeal and 
an opportunity to file a Form 9.  She also explained that 2 
years previously she had moved from her former address in 
Alabama and to a new address also in Alabama, which she 
provided.  

In a decision issued to the appellant in July 2006 by the RO 
in Columbia, South Carolina, the RO concluded that the appeal 
could not be reopened because the appellant had not perfected 
the appeal by filing a timely VA Form 9.  The RO explained 
that the last document which had been mailed to her was the 
SOC issued on March 3, 2004; it was noted that this was not 
returned undeliverable and that as such, there was no 
indication that the SOC was not received.  It was explained 
that after the issuance of that SOC, the appellant had a time 
period of 60 days from the date of mailing the SOC (until May 
3, 2004) or one year from the date of the denial of the 
claims (until February 12, 2004) to respond and perfect the 
appeal, but that no such action was taken. 

The appellant provided testimony at a travel Board hearing 
held before the undersigned Acting Veterans Law Judge in 
August 2008.  She testified to the effect that in and around 
the time period that the SOC was issued and a substantive 
appeal was due, she was in the process of moving.  She stated 
that she contacted VA to change her address but that it 
appeared that this action was not taken until well after she 
initially requested this, resulting in a delay in receiving 
mail and information about her case.  She also indicated that 
mail sent to her old address was not forwarded to her.

Legal Analysis

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of an NOD and 
completed by a substantive appeal after an SOC has been 
furnished.  38 U.S.C.A. § 7105(a) (West 2002).  It is well 
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each issue before 
adjudicating the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the court, tribunal or 
any party, sua sponte, at any stage in the proceedings.  
Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  Within the VA 
regulatory system, the Board is the sole arbiter of decisions 
concerning the adequacy of a substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.101(c), 20.203 
(2008).

A substantive appeal must be filed within 60 days from the 
issuance of the SOC or within the remainder of the one-year 
period from the date of mailing notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b) (2008).  
A Substantive Appeal consists of a properly completed VA Form 
9, 'Appeal to Board of Veterans' Appeals,' or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(2008).  The Substantive Appeal should set forth specific 
allegations of error of fact or law related to specific items 
in the SOC and clearly identify the benefit sought on appeal.  
Id.  Although the Board will construe all arguments advanced 
by a claimant in a liberal manner, the Board may dismiss any 
appeal which is not in conformity with VA law and 
regulations.  38 U.S.C.A. §§ 7105(d)(5), 7108 (West 2002); 
38 C.F.R. § 20.202 (2008).

The first indication of the appellant 's desire to continue 
her appeal as to the issues of entitlement to service 
connection for a left knee disorder (new and material 
evidence) and entitlement to an evaluation in excess of 10 
percent for a disorder of the left index finger came in a 
written statement received in June 2006.  Prior to this time, 
the RO did not receive any written document, either from the 
appellant or her representative, which expressed a desire to 
appeal these claims to the Board.  As summarized above, no 
document or correspondence was received by the RO alleging 
any error of law or fact regarding either one of the 
aforementioned issues within 60 days from the date of mailing 
the SOC (by May 3, 2004) or one year from the date of the 
denial of the claims (by February 12, 2004).  The appellant, 
therefore, did not file within the appeal period a timely 
Substantive Appeal discussing errors of fact or law with 
regard to the denied claims.

The June 2006 correspondence may be construed as a request 
for an extension of time to submit a substantive appeal.  
However, 38 U.S.C.A. § 7105(d) and 38 C.F.R. § 20.303 require 
that a request for an extension be received prior to the 
expiration of the time limit for submitting a timely 
substantive appeal or for responding to an supplemental 
statement of the case (SSOC).  In this case, the request for 
an extension was clearly not received within the time limit 
for submitting a substantive appeal and no SSOC was issued on 
either issue for which an NOD had been filed.  Accordingly, 
the Board notes that there are no communications prior to or 
following the expiration of the appeal period which could be 
construed as a request for extension of time to file a 
substantive appeal.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 
C.F.R. § 20.303 (2007). 

Nor does the record disclose that good cause exists for the 
appellant's failure to timely file a substantive appeal.  See 
38 C.F.R. § 3.109(a)(b) (2008); Corry v. Derwinski, 3 Vet. 
App. 231, 235 (1992).  The appellant explained in the June 
2006 statement and testified in 2008, in essence, that a move 
which took place around mid-2004 resulted in an inability to 
obtain certain documents and prevented her from filing the 
substantive appeal earlier.  In essence, the appellant has 
also suggested that she did not receive the SOC.  

The RO sent the SOC issued in early March 2004, and an 
enclosed VA Form 9, to the appellant's (then) address of 
record; she had also listed that address on a statement 
received by VA in late November 2003, after she had filed the 
NOD.  As noted by the Court, "[i]n the normal course of 
events, it is the burden of the [appellant] to keep the VA 
apprised of [her] whereabouts.  If [she] does not do so, 
there is no burden on the part of the VA to turn up heaven 
and earth to find [her]."  See Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  It is also pertinent to note that there is 
a "presumption of regularity" under which it is presumed that 
government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992).  While Ashley dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In this case, no clear evidence to 
the contrary has been presented to rebut the presumption of 
regularity.  For example, the claims file does not reflect 
that the Postal Service returned the SOC (which included 
notice of the time limit for filing a substantive appeal) as 
undeliverable.

Under certain circumstances, a statutory filing period may be 
equitably tolled due to conduct of VA.  See Bailey v. West, 
160 F.3d 1360, 1365 (Fed. Cir. 1998).  Such equitable relief 
is granted rarely, however, such as in a case where a 
claimant actively pursued judicial remedies, but filed a 
defective pleading, or where such claimant was induced or 
tricked by an adversary's misconduct into allowing the filing 
deadline to pass.  Pfau v. West, 12 Vet. App. 515, 517 (1999) 
(citing Irwin v. Department of Veterans Affairs, 498 U.S. 89 
(1990)).  In this case, regarding the contention that she did 
not understand how to perfect the appeal or did not have 
access to documents and information she needed to perfect the 
appeal, the appellant was informed in the SOC that the RO 
would "gladly explain" the VA Form 9 if she had questions.  
Moreover, to the extent that she was confused, the appellant 
had a representative to guide her appropriately by explaining 
the nature of the appeals process and the appellant's 
responsibilities associated with that process.  Accordingly, 
there is no basis for finding that the time period should be 
equitably tolled.  See generally McPhail v. Nicholson, 19 
Vet. App. 30, 33 (2005) (wherein the Court discussed, but did 
not decide, the issue of whether equitable tolling applies 
under 38 U.S.C.A. § 7105).

The Board has no discretion to exercise jurisdiction over any 
issue other than under those bases provided by statute or 
regulation.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993).  
In view of the foregoing, the Board finds that the appellant 
did not timely file a substantive appeal following the 
February 2003 rating decision and, as a result, the appeal as 
to the claims of entitlement to service connection for a left 
knee disorder (new and material evidence) and entitlement to 
an evaluation in excess of 10 percent for a disorder of the 
left index finger, must be dismissed.


ORDER

The appeal of the February 2003 decision with respect to the 
issues of entitlement to service connection for a left knee 
disorder (new and material evidence) and entitlement to an 
evaluation in excess of 10 percent for a disorder of the left 
index finger, was not timely filed and is therefore 
dismissed.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


